 A P A WAREHOUSESA P A Warehouses,Inc /Sea Jet Trucking Corporation/AffiliatedTerminals Incorporated/Sea JetIndustries,Incorporated/Sea Jet Trucking andA P A Warehouses,IncorporatedandLocal348,Warehouse Production Sales&ServiceEmployees Union and the International Unionof United Automobile and Agricultural ImplementWorkers of America,AFL-CIO Cases29-CA-1315129-CA-1315029-CA-1319929-CA-1323229-CA-13280and 29-CA-13291November 10, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 22 1988 Administrative Law JudgeRaymond P Green issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings 1 andconclusions2 and to adopt the recommended Orderas modified 3iTheRespondenthas excepted to the judge s credibility finding thatAugustoDiaz did not make the anti Semitic statements attributed to himby the Respondent The Boards establishedpolicyisnot to overrule anadministrativelaw judge s credibility resolutionsunless the clear preponderanceof all the relevant evidence convincesus thattheyare incorrectStandard Dry Wall Products91 NLRB 544 (1950)enfd 188F 2d 362 (3dCir 1951) The judge based his credibilityresolutionon four factors (1)the judge s observationof thedemeanorof thewitnesses(2) theincidentat issue was attendedby a good deal of shoutingnoise and confusion(3) the testimonyof theRespondents three witnesses contained significant inconsistencies and aportionof that testimonywas elicited by aleading question and (4)the inconsistency in the Respondents position inthis case and in Cases29-RC-6836 29-RC-6841 and29-RC-6844 regarding the terminationof DiazIn the representation cases the Respondent argued that Diaz was ineligibleto vote because he had voluntarilyquit his employmentWe findthe secondfactor tobe of minimalrelevance to the credibilityresolution in this caseWe further find contrary to the judge that theinconsistencies in the testimonyof theRespondents threewitnesses arenot significant and find their testimonyto besubstantiallysimilarFurtherwe do not findthata portionof the testimonyof one of the Respondent s witnesses was elicited by a leading questionWe find however that thefourth factor is supported by therecord Based on the validity of this factor aswell as thejudge s reliance on demeanorfactorswecannotconclude that the judges credibilityresolution is contrary to theclear preponderanceof the evidence Accordinglywe affirm the finding2Accordingto the credited testimony the Respondents ownerMoskowitztoldDiazan unfairlabor practicestriker that the latterwould never workagainfor theRespondenttowhich DiazrespondedthatMoskowitz was like HitlerApplying the testset forth inClearPineMouldings268 NLRB 1044 (1984) we concludethat under the circumstancesDiaz statement did not reasonably tend to coerce or mtimidateAccordinglyDiaz remarkdid notwarrant his disqualification fromreinstatement3We shall deletefn 5 of thejudge s recommendedOrder because it isunnecessary and inaccurateWhen theBoard adopts a judge s recom627ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentA P A Warehouses Inc /Sea Jet Truckmg Corporation/Affiliated Terminals Incorporated/Sea Jet Industries Incorporated/Sea Jet Trucking andA P A Warehouses Incorporated BrooklynNew York its officersagents successors andassigns shalltake the action set forth in the Orderas modified1Delete footnote 52Substitute the attached notice for that of theadministrative law judgemended Ordera Respondent must provide the RegionalDirector withinformation concerning compliance within20 days not 10 daysWe have substitutedthe attachednotice to conform tothe judge s recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand lias ordered us to post and abide by this noticeWE WILL NOT discharge or refuse to reinstatestriking employees who offer to return to workunlesssuch employeesengage inmisconductwhich under the circumstances may reasonablytend to coerce or intimidate other employees in theexercise of their rights protected under the ActWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer AugustoDiaz immediateand fullreinstatementto his former job or if that job nolonger exists to a substantially equivalent positionwithout prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss ofearnings andother benefitsresultingfrom his discharge less anynet interim earnings,plus interestWE WILL remove from our files any reference tothe discharge of Augusto Diaz and WE WILL notifyhim that we have removed from our files any refer291NLRB No 94 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDence to his discharge and that the discharge willnot be usedagainsthim in any wayFINDINGSAND CONCLUSIONSIJURISDICTIONA P A WAREHOUSES INC /SEA JETTRUCKING CORPORATION/AFFILIATED TERMINALS INCORPORATED/SEAJET INDUSTRIES INCORPORATED/SEA JETTRUCKINGANDA P AWAREHOUSES INCORPORATEDAlison C FairbanksandAprilWexler Esqsfor the General CounselSanford E Pollack, Esq (Pollack & Kirshenbaum P C)for the RespondentsEugene Eisner Esq (Eisner & Levy P C)for the U A WJ Warren Mangan Esq (0 Connor & Mangan P C)forLocal 348DECISIONSTATEMENT OF THE CASERAYMOND P GREEN Administrative Law JudgeThese cases were heard by me on February 16 and 17and April 11 and 13 1988 i The charge in 29-CA-13151was filed by Local 348Warehouse Production Sales &Service Employees Union (Local 348) on July 28 1987The charges in Cases 29-CA-13150 29-CA-13199 and29-CA-13232 were filed by theInternationalUnion ofUnited Automobile and Agricultural Implement Workersof America AFL-CIO (the UAW) respectively on July28August 31 and September 28 1987 (An amendedcharge inCase 29-CA-13232 was filed on November 91987) A consolidated complaint was issued on November 23 1987Subsequently the UAW filed new charges in Cases29-CA-13280 and 29-CA-13291 on November 12 and18 1987 which were amended on December 12 and 171987A consolidated complaint was issued concerningthese charges on December 23 1987 Thereafter an orderconsolidating all the foregoing cases (together with Case29-CA-13143) was issued on January 27 1988The hearingcommencedon February16 1988 and itsoon became evident that a settlement of all or part ofthe allegations might be possibleDiscussions continuedon February 17 after which the cases were adjournedfor further negotiationsOn April 11 1988 a partial settlement was reached which thereafter was executed bythe parties and approved by meAlthough resolving almost every allegation of the consolidated complaint the parties could not agree on oneissueThat issue was whether the Respondent unlawfullyrefused to reinstate striker Auguste, Diaz on an unconditional offer to return to work Respondent contends andDiaz denies that he was involved in making anti Semiticremarks on the picket lineBased on the entire record in this case including myobservation of the demeanor of the witnesses and afterconsidering the beefs I make the following1At thehearing I granted the GeneralCounsels unopposed motion tosever Case29-CA-13143 from these proceedingsAt the hearing it was stipulated and I find that the Respondent constitutesa singleemployer engaged in commerce withinthe meaningof Section 2(2) (6) and (7) ofthe ActI also conclude that the Unions involved are labor organizationswithin the meaning of Section 2(5) of theActIIOPERATIVE FACTSFor many years Local 348Warehouse ProductionSales& Service Employees Union represented the Employer s warehouse employees The most recent contractbetween Local 348 and the Company expired in September 1987In June and July 1987 threeunionsfiled petitions forelectionsThese were in Case 29-RC-6836 (by Local 11InternationalBrotherhood of Teamsters) Case 29-RC-6841 Local 6 Amalgamated &IndustrialServiceWorkers Union) and Case 29-RC-6844 (by the UAW) Thereafter hearings were held in relation to the representationcases inJuly 1987 and an election was eventually heldThe record indicates that Diaz was one of the employees who was very active in supporting the UAW and astrikewas initiated by the UAW on Sunday November8 1987 It was stipulated by all parties that this strikewas an unfairlabor practice strikeOn March 17 1988 an unconditional offer was madeon behalf of the strikers to return to work In responsethe Company offered to reinstate all the strikers exceptfor DiazAs noted above the strike began on November 8 Theevidence shows that on the first day the Respondent byAbie Moskowitz (one of the owners) engaged in the following conduct1Engaged insurveillance by photographing employees on thepicket line2Threatened to discharge employees who were engaged in picketing3Told employees that the UAW would never getinto the plant4 Told Diaz that he would have to beg to get his jobbackOn Monday November 9 (the second day of thestrike) a truck arrived and its driver was asked by CarlRedis (a UAW official) not to cross the picket line Thedriver refused and proceeded to back his truck into theloading areaAlthough it is not exactly clear what happened next it seems apparent that a degree of tumultcaused Able Moskowitz and other company supervisorsto arrive at the picket line where Moskowitz directed thedriver into the loading bayRon Keil the Company s security guard testified thatwhen he arrived at the scene with Moskowitz andHarold Pretter he observed a lot of screaming by thepickets while the truck was backing up He states that hesuddenly heard people yellingHeil Hitlerwhereuponhe looked around and saw two or three people one of A P A WAREHOUSES629whom was Diaz According to Kell he saw two unionofficialsmakingNazi saluteswhereupon he toldMoskowitz to go back inside Keil asserts that he heardDiaz sayWe didn t kill all you f-g Jews and that aunion official next to him saidSome of you Jews escapedWere going to get the rest of you and we regoing to kill the rest of you f-g JewsAccording toKeil the entire incident lasted about 10 minutes at mostHe states he also heard the strikers chanting at one pointDictator dictator last of the dictatorsHarold Pretter the Company s comptroller testifiedthatwhen he arrived at the scene he observed theUnions officials along with Diaz shoutingHeil Hitlerand its a shame Hitler didn t kill all the JewsPretterstates that he saw Diaz give instructions to the otherpickets about how to make the Nazi salute and alsoheard Diaz say that Hitler should have killed all or moreof the Jews Pretter asserts that Diaz did not say toMoskowitz words to the effect of you are like Hitleroryou resemble HitlerAccording to Pretter the incident lasted between 30 to 45 minutes He also states thaton a couple of other occasions during the first week ofthe strikeDiaz saidHeil Hitlerand made the salutewhen he (Pretter) passed by the pickets on his way towork This was uncorroboratedPedro Mauna a supervisor was also called by the Respondents to testify about the November 9 incident Hetestified that he heard Diaz make some remarks likeHeilHitlerandyou are like HitlerMauna statesthatMoskowitz responded by telling Diaz that he wouldonly come into the building over his (Moskowitz) deadbody According to Mauna one of the union officialsmade a salute type of gesture and said you are likeHitlerandyou treat us like HitlerItwas not untilafter he asked if Diaz said anything about Jews thatMauna finally asserted that Diaz saidsomething likeHitler didn t kill enough JewsOn cross examinationMauna statedthat he heard Diaz say that Moskowitzwas like Hitler He also testified that a lot of people wereshouting and that there was a lot of noise He finally testified that there were policemen standing close by andthat they did not intervene at any time during the incidentCarl Redis testified that when Moskowitz came out todirect the driver he (Redis) began to razz MoskowitzRedis asserts that Moskowitz said that the strikers wereall fired and that the UAW would only come in over hisdead bodyAccording to Redis he replied thatMoskowitz had no respect for people or the law and thathe was a dictator He states that Moskowitz said that sright I am a dictatorAt this point Redis asserts that hetoldMoskowitzin that case I should give you asalutewhereupon he raised his arm and saidHeilAccording to Redis he heard one of the people on thepicket line sayHitlerbut that he did not hear Diaz sayanythingRedis denied that Diaz or anyone else at thepicket line said anything about Hitler killing JewsDiaz who was called an adverse witness by Respondents testified that during the incidentMoskowitz toldhim that he would never work again at the Companywhereupon he responded by telling Moskowitz that hewas like Hitler Diaz denied that he made a salute thathe saidHeil Hitleror that he said anything about killmg JewsFreddie Drosan International representative of theUAW also testified that he was at the picket line on November 9 He testified that he did not hear Diaz makethe remarks attributed to him by Respondents witnessesAt the electionDiaz vote was challenged Throughits counsel the Company asserted It is our position thatAugusto Diaz was ineligible due to the fact that he wasnot on the list because he was not an employee havingvoluntarily resignedIIIANALYSISWhen a strike is caused by an employers unfair laborpractices the employer is required to reinstate the strikers on their offers to return to work dismissing if necessary any strike replacementsMastro Plastics Corp vNLRB350 U S 270 (1956)InClear Pine Mouldings268 NLRB 1044 (1984) theBoard reversedCoronet Casuals207 NLRB 304 (1973)which held that absent violencea picket is not disqualified from reinstatement despitemaking abusivethreats against nonstrikersThus the Board adopted theview of the court inNLRB v W C McQuaide Inc552F 2d 519 524 (3d Cir 1977) in which the court statedthat the test for determining if a strikers verbal threatsto other employees is sufficient to disqualify him for reinstatement iswhether the misconduct is such thatunder the circumstances existing it may reasonably tendto coerce or intimidate employees in the exercise ofrights protected under the ActTwo of theBoard membersinClear PineMouldings(Chairman Dotson and Member Hunter) went on toassert their opinion regarding the Board s past decisionsapplying a balancing test in unfair labor practice strikesituationsThey statedIn deciding whether reinstatement should be ordered after an unfair labor practice strike the Boardhas in the past balanced the severity of the employer s unfair labor practices that provoked the strikeagainst the gravity of the sinker s misconductWedo not agree with this test There is nothing in thestatute to support the notion that sinking employeesare free to engage in or escalate violence or misconduct in proportion to their individual estimates ofthe degree of seriousness of an employers unfairlabor practicesRather it is for the Board to fashion remedies and policies which will discourageunfair labor practices and the resort to violence andunlawful coercion by employers and employeesalike In cases of picket line and strike misconductwe will do this by denying reinstatement and backpay to employees who exceed the bounds of peaceful and reasoned conductWhile concurring in the result Board Members Zimmerman and Dennis relied solely onW C McQuaideand among other things did not reject the balancing testset out inNLRB v Thayer213 F 2d 748 (1st Cir 1954)cert denied 348 U S 883 (1955) In the latter case it washeld that the Board could balance a striker s misconduct 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagainst the employers unfair labor practices that proyoked the strike when deciding whether reinstatementwas appropriateAs a general rule conduct such as epithets vulgaritiesprofanity and obscene gestures will not be sufficient todisqualify economic or unfair labor practice strikers fromreinstatementW C McQuaidesupraHotelHolidayInn265 NLRB 1513 1516 (1982) reconsidered and reversed on other grounds 278 NLRB 1027 (1986) andSuperior National Bank246 NLRB 721 724 (1979)InOld Town Shoe Co91NLRB 240 273 274 (1950)the teal examiner held that a striker was ineligible for reinstatement when the striker at the picket line said to amanagerIt is too bad Hitler couldn t have lasted acouple of more years He d have gotten rid of all thegoddam Jews I note however that the trialexamineralso concluded that the striker had threatened the manager with physical assault and it is not clear whether theremarks by the striker were made before or after thestrike had been converted from an economic to an unfairlabor practice strikeRegarding the striker the Boardadopted the trial examiners opinion as no exceptionswere filedIn the present case although it is clear that Diaz didmake reference to Hitler during the incident on November 9 I do not credit the Respondents version of theevent First by all accounts it is evident that the incidentwas attended by a good deal of shouting noise and confusion Second it is my opinion that the three witnesseswho testified for the Company gave significantly different accounts of the event Thus while Pretter testifiedthat he heard Diaz and the Unions officials say thatHitler should have killed all or more of the Jews Keiltestified that the Union s officials additionally made adirect threat to the effect thatwe re going to kill therest of you f-g JewsThis threat was not confirmed byanyone else I also note that Mauna s initial testimonytended to corroborate Diaz assertion that all Diaz saidwas that Moskowitz was like Hitler It was not untilMauna was asked a leading question that he recalled thatDiaz said something like Hitler didn t kill enoughJewsAdditionally I note that the Company s position inthis case is inconsistent with the position it took in therepresentation case in which Diaz ballot was challenged In this case the Company is asserting that Diazwas not reinstated because of his strike misconductwhich occurred during the week of November 8-14 Inthe representation case the Company took the positionthat Diaz had voluntarily quitBased on th foregoing inconsistencies and on demeanor factors as well I credit Diaz denial that he made thestatements or gestures attributed to him by RespondentswitnessesRather I conclude that on a single occasionafterMoskowitz told Diaz at the picket line that hewould not be allowed to return to work Diaz toldMoskowitz that he was like HitlerIn view of the above it is my conclusion that the alleged picket line misconduct by Diaz would not warranthisdisqualification for reinstatement I therefore conclude that Respondents refusal to reinstate him onMarch 17 1988 constituted a violation of Section8(a)(1)and (3) of the ActCONCLUSIONS OF LAW1Respondent is an employers engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2By denying reinstatement to Augusto Diaz for hisstrike related activitiesRespondents have engaged inand are engaging in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and (3) ofthe Act3The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that Respondent has discriminatorilydenied reinstatement to Augusto Diaz I shall recommend that Respondent offer him immediate and full reinstatement to his former or substantially equivalent posetion without prejudice to his seniority or other rights andprivileges and make him whole for any loss of earningsor other benefits he may have suffered by reason of thediscrimination against him All backpay provided shall becomputedwith intereston a quarterly basis in themanner precribed by the Board in FW Woolworth Co90 NLRB 289 (1950) with interest as prescribed inNewHorizons for the Retarded 2See alsoIsisPlumbing Co138 NLRB 716 (1962)Additionally in accordance withSterling Sugars261NLRB 472 (1982) I shall recommend that Respondentremove from its files any reference to the discharge ofAugusto Diaz and to notify him in writing that this hasbeen done and that evidence of same will not be used asa basis for future personnel actions against himOn these findings of fact and conclusions of law andon the entire record I issue the following recommended3ORDERThe RespondentA P A WarehousesInc /Sea JetTrucking Corporation/Affiliated Terminals Incorporated/Sea Jet IndustriesIncorporated/Sea JetTruckingand A P A WarehousesIncorporatedBrooklynNewYork its officersagents successors and assigns shall1Cease and desist from2 283 NLRB 1173 (1987) interest on and afterJanuary 1 1987 shall becomputedat the short term Federalratefor the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accruedprior to January 1 1987 (the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)8 If no exceptions are filed asprovided by Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovidedin Sec102 48of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes A P A WAREHOUSES(a)Discharging or refusing to reinstate striking employees who offer to return to work unless such employees engage in misconduct that under the circumstancesmay reasonably tend to coerce or intimidate employeesin the exercise of their rights protected under the Act(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Augusto Diaz immediate full and unconditional reinstatement to his former position of employment or if that position no longer exists to a substantially equivalent one without prejudice to his seniority andother rights and privileges and if necessary dischargeemployees hired since the discrimination against him inorder to make room for him and make him whole withinterestfor any loss of wages or benefits that he mayhave suffered as a consequence of the discriminationagainst him all in a manner consistent with the remedysection of this decision(b)Remove from its files any reference to the discharge of Augusto Diaz and notify him in writing thatthis has been done and that evidence of the discharge631will not be used as a basis for any future personnel actions against him(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)Post at its office copies of the attached noticemarkedAppendix4Copies of the notice on forms provided by the Regional Director for Region 29 afterbeing signed by the Respondents authorized representatives shall be posted for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered defaced or covered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply4 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Boardr t